DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed March 16, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed January 13, 2022. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shikina (US 20070117415 and hereinafter Shikina ‘415).
In regards to claim 1, Shikina '415 discloses a chip on film assembly, comprising: a substrate (60 - FIG. 4; [0048]), wherein the substrate comprises a first auxiliary area (area of 60 leftward from left-side wirings 64 as seen in FIG. 4), a second auxiliary area (area of 60 rightward from right-side wirings 64 as seen in FIG. 4), and a chip on film area (area of 60 between and including wirings 64) disposed between the first auxiliary area and the second auxiliary area (seen in FIG. 4), and the first auxiliary area, the chip on film area, and the second auxiliary area are disposed in sequence along a first direction (rightward in FIG. 4) (seen in FIG. 4);
wherein a plurality of signal wirings (64 - FIG. 4; [0057]) are disposed on one side of the chip on film area adjacent to the first auxiliary area and another side of the chip on film area adjacent to the second auxiliary area (seen in FIG. 4);
an integrated chip (61 - FIG. 4; [0055]), a plurality of first chip wirings (62 - FIG. 4; [0055]), and a plurality of second chip wirings (63 - FIG. 4; [0055]) are disposed in the chip on film area (seen in FIG. 4), the first chip wirings and the second chip wirings are connected to the integrated chip (seen in FIG. 4), and the integrated chip, the first chip wirings, and the second chip wirings are disposed between the signal wirings (seen in FIG. 4);
a width of the first auxiliary area along the first direction is equal to a width of the second auxiliary area along the first direction (seen in FIG. 4); and
a material of the substrate is a flexible material (described in [0080]).

In regards to claim 2, Shikina '415 further discloses wherein the substrate is provided with a first end part (top end of 60 as seen in FIG. 4) and a second end part (bottom end of 60 as seen in FIG. 4) opposite to the first end part in a second direction (upward in FIG. 4) (seen in FIG. 4), the first direction is perpendicular to the second direction (seen in FIG. 4), the first end part is bonded to and electrically connected to a display panel (10 - FIG. 1; [0046]) (described in [0062]), and the second end part is bonded to and electrically connected to a circuit board (20 - FIG. 1; [0055]) (described in [0060]).

In regards to claim 8, Shikina '415 discloses a chip on film assembly, comprising: a substrate (60 - FIG. 4; [0048]), wherein the substrate comprises a first auxiliary area (area of 60 leftward from left-side wirings 64 as seen in FIG. 4), a second auxiliary area (area of 60 rightward from right-side wirings 64 as seen in FIG. 4), and a chip on film area (area of 60 between and including wirings 64) disposed between the first auxiliary area and the second auxiliary area (seen in FIG. 4), and the first auxiliary area, the chip on film area, and the second auxiliary area are disposed in sequence along a first direction (rightward in FIG. 4) (seen in FIG. 4);
wherein a plurality of signal wirings (64 - FIG. 4; [0057]) are disposed on one side of the chip on film area adjacent to the first auxiliary area and another side of the chip on film area that is adjacent to the second auxiliary area (seen in FIG. 4); and
an integrated chip (61 - FIG. 4; [0055]), a plurality of first chip wirings (62 - FIG. 4; [0055]), and a plurality of second chip wirings (63 - FIG. 4; [0055]) are disposed in the chip on film area (seen in FIG. 4), the first chip wirings and the second chip wirings are connected to the integrated chip (seen in FIG. 4), and the integrated chip, the first chip wirings, and the second chip wirings are disposed between the signal wirings (seen in FIG. 4).

In regards to claim 9, Shikina '415 further discloses wherein the substrate is provided with a first end part (top end of 60 as seen in FIG. 4) and a second end part (bottom end of 60 as seen in FIG. 4) opposite to the first end part in a second direction (upward in FIG. 4) (seen in FIG. 4), the first direction is perpendicular to the second direction (seen in FIG. 4), the first end part is bonded to and electrically connected to a display panel (10 - FIG. 1; [0046]) (described in [0062]), and the second end part is bonded to and electrically connected to a circuit board (20 - FIG. 1; [0055]) (described in [0060]).

In regards to claim 15, Shikina '415 further discloses wherein a width of the first auxiliary area along the first direction is equal to a width of the second auxiliary area along the first direction (seen in FIG. 4).

In regards to claim 16, Shikina '415 further discloses wherein a material of the substrate is a flexible material (described in [0080]).

In regards to claim 17, Shikina '415 discloses a display panel assembly, comprising: a chip on film assembly (60 - FIG. 4; [0048]), wherein the chip on film assembly comprises a substrate (60 - FIG. 4; [0048]), the substrate comprises a first auxiliary area (area of 60 leftward from left-side wirings 64 as seen in FIG. 4), a second auxiliary area (area of 60 rightward from right-side wirings 64 as seen in FIG. 4), and a chip on film area (area of 60 between and including wirings 64) disposed between the first auxiliary area and the second auxiliary area (seen in FIG. 4), and the first auxiliary area, the chip on film area, and the second auxiliary area are disposed in sequence along a first direction (rightward in FIG. 4) (seen in FIG. 4);
	wherein a plurality of signal wirings (64 - FIG. 4; [0057]) are disposed on one side of the chip on film area adjacent to the first auxiliary area and another side of the chip on film area adjacent to the second auxiliary area (seen in FIG. 4); and
an integrated chip (61 - FIG. 4; [0055]), a plurality of first chip wirings (62 - FIG. 4; [0055]), and a plurality of second chip wirings (63 - FIG. 4; [0055]) are disposed in the chip on film area (seen in FIG. 4), the first chip wirings and the second chip wirings are connected to the integrated chip (seen in FIG. 4), and the integrated chip, the first chip wirings, and the second chip wirings are disposed between the signal wirings (seen in FIG. 4).

In regards to claim 18, Shikina '415 further discloses wherein the substrate is provided with a first end part (top end of 60 as seen in FIG. 4) and a second end part (bottom end of 60 as seen in FIG. 4) opposite to the first end part in a second direction (upward in FIG. 4) (seen in FIG. 4), the first direction is perpendicular to the second direction (seen in FIG. 4), the first end part is bonded to and electrically connected to a display panel (10 - FIG. 1; [0046]) (described in [0062]), and the second end part is bonded to and electrically connected to a circuit board (20 - FIG. 1; [0055]) (described in [0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 6, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shikina ‘415 in view of Mori et al (US 20030197670 and hereinafter Mori ‘670).
In regards to claim 3, Shikina '415 fails to explicitly disclose wherein the first auxiliary area and the second auxiliary area are provided with a plurality of first binding points, and the first binding points are disposed adjacent to the first end part and bonded to the display panel.
Mori '670 discloses wherein the first auxiliary area (area of 4 leftward from leftmost wiring 5 as seen in FIG. 6) and the second auxiliary area (area of 4 rightward from rightmost wiring 5 as seen in FIG. 6) are provided with a plurality of first binding points (9 - FIG. 6; [0043]), and the first binding points are disposed adjacent to the first end part (top end of 4 as seen in FIG. 6) and bonded to the display panel (1 - FIG. 6; [0043]) (seen in FIG. 4 and described in [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the chip on film of Shikina '415 such that the first auxiliary area and the second auxiliary area are provided with a plurality of first binding points, and the first binding points are disposed adjacent to the first end part and bonded to the display panel, as taught by Mori '670, in order to prevent damage of the outer leads at both ends due to an external stress ([0010]).

In regards to claim 5, modified Shikina '415 further discloses wherein the chip on film area is provided with a plurality of second binding points (Shikina '415: 66 - FIG. 4; [0056]) and third binding points (68 - FIG. 4; [0056]), the second binding points are disposed adjacent to the first end part (seen in FIG. 4) and bonded to the display panel (described in [0062]), and the third binding points are disposed adjacent to the second end part (seen in FIG. 4) and bonded to the circuit board (described in [0060]).

In regards to claim 6, modified Shikina '415 further discloses wherein the first binding points and the display panel are idly connected (described in Mori '670: [0010]), the second binding points and the display panel are electrically connected (described in Shikina '415: [0062]), and the third binding points and the circuit board are electrically connected (described in Shikina '415: [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the chip on film of Shikina '415 such that the first binding points and the display panel are idly connected, as taught by Mori '670, in order to prevent damage of the outer leads at both ends due to an external stress ([0010]).

In regards to claim 10, Shikina '415 fails to explicitly disclose wherein the first auxiliary area and the second auxiliary area are provided with a plurality of first binding points, and the first binding points are disposed adjacent to the first end part and bonded to the display panel.
Mori '670 discloses wherein the first auxiliary area (area of 4 leftward from leftmost wiring 5 as seen in FIG. 6) and the second auxiliary area (area of 4 rightward from rightmost wiring 5 as seen in FIG. 6) are provided with a plurality of first binding points (9 - FIG. 6; [0043]), and the first binding points are disposed adjacent to the first end part (top end of 4 as seen in FIG. 6) and bonded to the display panel (1 - FIG. 6; [0043]) (seen in FIG. 4 and described in [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the chip on film of Shikina '415 such that the first auxiliary area and the second auxiliary area are provided with a plurality of first binding points, and the first binding points are disposed adjacent to the first end part and bonded to the display panel, as taught by Mori '670, in order to prevent damage of the outer leads at both ends due to an external stress ([0010]).

In regards to claim 12, modified Shikina '415 further discloses wherein the chip on film area is provided with a plurality of second binding points (Shikina '415: 66 - FIG. 4; [0056]) and third binding points (68 - FIG. 4; [0056]), the second binding points are disposed adjacent to the first end part (seen in FIG. 4) and bonded to the display panel (described in [0062]), and the third binding points are disposed adjacent to the second end part (seen in FIG. 4) and bonded to the circuit board (described in [0060]).

In regards to claim 13, modified Shikina '415 further discloses wherein the first binding points and the display panel are idly connected (described in Mori '670: [0010]), the second binding points and the display panel are electrically connected (described in Shikina '415: [0062]), and the third binding points and the circuit board are electrically connected (described in Shikina '415: [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the chip on film of Shikina '415 such that the first binding points and the display panel are idly connected, as taught by Mori '670, in order to prevent damage of the outer leads at both ends due to an external stress ([0010]).

Claims 3, 4, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shikina ‘415 in view of Kurasawa (US 20080074830 and hereinafter Kurasawa ‘830).
In regards to claim 3, Shikina '415 fails to explicitly disclose wherein the first auxiliary area and the second auxiliary area are provided with a plurality of first binding points, and the first binding points are disposed adjacent to the first end part and bonded to the display panel.
Kurasawa '830 discloses wherein the first auxiliary area (area of substrate 3 leftward from leftmost wiring 24a as seen in FIG. 5) and the second auxiliary area (area of substrate rightward from rightmost wiring 24a as seen in FIG. 5) are provided with a plurality of first binding points (24b - FIG. 5; [0051]), and the first binding points are disposed adjacent to the first end part (top end of substrate 3 as seen in FIG. 5) and bonded to the display panel (2 - FIG. 5; [0067]) (seen in FIG. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the chip on film of Shikina '415 such that the first auxiliary area and the second auxiliary area are provided with a plurality of first binding points, and the first binding points are disposed adjacent to the first end part and bonded to the display panel, as taught by Kurasawa '830, in order for the wirings 24 to withstand stress caused by the substrate being bent with respect to the display panel ([0067]).

In regards to claim 4, modified Shikina '415 further discloses wherein the first binding points are arranged at intervals along the first direction (rightward in FIG. 5 of Kurasawa '830) (seen in FIG. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the chip on film of Shikina '415 such that the first binding points are arranged at intervals along the first direction, as taught by Kurasawa '830, in order for the wirings 24 to withstand stress caused by the substrate being bent with respect to the display panel ([0067]).

In regards to claim 10, Shikina '415 fails to explicitly disclose wherein the first auxiliary area and the second auxiliary area are provided with a plurality of first binding points, and the first binding points are disposed adjacent to the first end part and bonded to the display panel.
Kurasawa '830 discloses wherein the first auxiliary area (area of substrate 3 leftward from leftmost wiring 24a as seen in FIG. 5) and the second auxiliary area (area of substrate rightward from rightmost wiring 24a as seen in FIG. 5) are provided with a plurality of first binding points (24b - FIG. 5; [0051]), and the first binding points are disposed adjacent to the first end part (top end of substrate 3 as seen in FIG. 5) and bonded to the display panel (2 - FIG. 5; [0067]) (seen in FIG. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the chip on film of Shikina '415 such that the first auxiliary area and the second auxiliary area are provided with a plurality of first binding points, and the first binding points are disposed adjacent to the first end part and bonded to the display panel, as taught by Kurasawa '830, in order for the wirings 24 to withstand stress caused by the substrate being bent with respect to the display panel ([0067]).

In regards to claim 11, modified Shikina '415 further discloses wherein the first binding points are arranged at intervals along the first direction (rightward in FIG. 5) (seen in FIG. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the chip on film of Shikina '415 such that the first binding points are arranged at intervals along the first direction, as taught by Kurasawa '830, in order for the wirings 24 to withstand stress caused by the substrate being bent with respect to the display panel ([0067]).

In regards to claim 19, Shikina '415 fails to explicitly disclose wherein the first auxiliary area and the second auxiliary area are provided with a plurality of first binding points, and the first binding points are disposed adjacent to the first end part and bonded to the display panel.
Kurasawa '830 discloses wherein the first auxiliary area (area of substrate 3 leftward from leftmost wiring 24a as seen in FIG. 5) and the second auxiliary area (area of substrate rightward from rightmost wiring 24a as seen in FIG. 5) are provided with a plurality of first binding points (24b - FIG. 5; [0051]), and the first binding points are disposed adjacent to the first end part (top end of substrate 3 as seen in FIG. 5) and bonded to the display panel (2 - FIG. 5; [0067]) (seen in FIG. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the chip on film of Shikina '415 such that the first auxiliary area and the second auxiliary area are provided with a plurality of first binding points, and the first binding points are disposed adjacent to the first end part and bonded to the display panel, as taught by Kurasawa '830, in order for the wirings 24 to withstand stress caused by the substrate being bent with respect to the display panel ([0067]).

In regards to claim 20, modified Shikina '415 further discloses wherein the first binding points are arranged at intervals along the first direction (rightward in FIG. 5) (seen in FIG. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the chip on film of Shikina '415 such that the first binding points are arranged at intervals along the first direction, as taught by Kurasawa '830, in order for the wirings 24 to withstand stress caused by the substrate being bent with respect to the display panel ([0067]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shikina ‘415 in view of Kang et al (US 20020027634 and hereinafter Kang ‘634).
In regards to claim 7, Shikina ‘415 fails to explicitly disclose wherein the width of the first auxiliary area along the first direction and the width of the second auxiliary area along the first direction range from 0.4 cm to 0.7 cm.
However, Kang ‘634 discloses that the width of the first auxiliary area (leftward 110a – FIG. 5; [0060]) along the first direction (left-right direction as seen in FIG. 5) and the width of the second auxiliary area (rightward 110a – FIG. 5; [0060]) along the first direction is a result effective variable, particularly for ensuring that the reinforcing effect is sufficient and the assembling is easy ([0060]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Shikina ‘415 such that the width of the first auxiliary area along the first direction and the width of the second auxiliary area along the first direction range from 0.4 cm to 0.7 cm, as taught by Kang ‘634.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 14, Shikina ‘415 fails to explicitly disclose wherein the width of the first auxiliary area along the first direction and the width of the second auxiliary area along the first direction range from 0.4 cm to 0.7 cm.
However, Kang ‘634 discloses that the width of the first auxiliary area (leftward 110a – FIG. 5; [0060]) along the first direction (left-right direction as seen in FIG. 5) and the width of the second auxiliary area (rightward 110a – FIG. 5; [0060]) along the first direction is a result effective variable, particularly for ensuring that the reinforcing effect is sufficient and the assembling is easy ([0060]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Shikina ‘415 such that the width of the first auxiliary area along the first direction and the width of the second auxiliary area along the first direction range from 0.4 cm to 0.7 cm, as taught by Kang ‘634.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848

/David M Sinclair/Primary Examiner, Art Unit 2848